Name: Commission Regulation (EC) No 581/94 of 15 March 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 17. 3. 94 Official Journal of the European Communities No L 74/ 13 COMMISSION REGULATION (EC) No 581/94 of 15 March 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 January to 30 June 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Category Origin Ceiling Date 40.0040 4 Indonesia 941 500 pieces 7 . 3 . 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 20 March 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0040 4 610510 00 Shirts , T-shirts, lightweight fine Indonesia (1 000 pieces) 6105 20 10 knit roll , polo or turtle necked 6105 20 90 jumpers and pullovers (other than 6105 90 10 of wool or fine animal hair), undervests and the like, knitted or 6109 10 00 crocheted 6109 90 10 6109 90 30 6110 20 10 6110 30 10 (') OJ No L 370 , 31 . 12 . 1990, p . 39 . O OJ No L 338 , 31 . 12 . 1993, p . 22. 17 . 3 . 94No L 74/ 14 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1994. For the Commission Christiane SCRIVENER Member of the Commission